El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Martín Aparicio y Carlos Delgado, haciendo negocio bajo el nombre de “Aparicio & Delgado,” presentaron en la Corte ■de Distrito de Ponee un procedimiento de injunction contra Juan P. Bouillerce, en su carácter de Comisionado Municipal de Hacienda de Adjuntas, en el que alegando que tienen es-tablecida y explotan una empresa de cinematógrafo en Ad-juntas; que la Asamblea Municipal de dicho pueblo aprobó una ordenanza disponiendo la imposición y cobranza de cier-*432tos arbitrios, entre ellos el de pagar un dólar por cada fun-ción de cinematógrafo; que dicho arbitrio es nulo y que el comisionado municipal de hacienda ha estado denunciando a los peticionarios por no pagar ese arbitrio y que seguirá de-nunciándolos, pidieron a la corte declarase que los recurren-tes están en su derecho al no pagar dicho arbitrio por ser nula dicha ordenanza y que ordénase a dicho comisionado se abs-tenga de continuar denunciando a los peticionarios por su in-fracción.
La corte libró un auto provisional de injunction contra el demandado y después de celebrada la vista de la petición con asistencia de las partes, dictó sentencia declarando sin lugar la demanda por el fundamento de que habiendo manifestado el demandante Martín Aparicio que el cinematógrafo de que era dueño cuando las denuncias se hicieron no es ahora de su propiedad ni de su socio Carlos Delgado, no tenía finalidad práctica alguna resolver el litigio, viniendo a ser simplemente una cuestión académica. La apelación interpuesta por los demandantes contra esa sentencia es la que motiva el pre-sente recurso.
La demanda de injunction fué presentada en la corte inferior el 6 de septiembre-de 1921 y la vista del caso tuvo lugar el 13 de diciembre del mismo año, habiéndose dictado la sen-tencia nueve días después. Contestando en el juicio Martín Aparicio, uno de los demandantes y socio de la firma Apa-ricio & Delgado, a una repregunta del demandado referente, a si algunas veces celebran dos funciones al día, contestó lo siguiente: “Las celebrábamos porque hoy el cine no perte-nece a nosotros.” Sobre este particular no se le hizo otra pregunta por las partes.
Esa manifestación de Aparicio es bastante para llegar a. la conclusión de que en la fecha del juicio los demandantes no eran los dueños del cinematógrafo que originó la demanda y, por tanto, para decidir si por tal hecho es innecesario re*433solver el pleito por sus méritos por carecer de finalidad prác-tica para los demandantes.
El objeto fundamental de la demanda en este caso es que se declare la nulidad de la ordenanza en cuanto al arbitrio im-puesto por ella a las funciones cinematográficas y que, como consecuencia de tal declaración, se prohiba al demandado que denuncie a los demandantes por no pagar ese arbitrio. Por consiguiente, no siendo ahora los demandantes dueños del cinematógrafo que ha dado origen al pleito, ni apareciendo de la prueba que continuaran en el negocio de dar dichas fun-ciones, no puede tener para ellos resultado práctico que se decida si dicha ordenanza es nula, pues no aparece que haya de afectar a negocio suyo de esa índole que tengan actual-mente ; y si bien es cierto que dicha cuestión puede afectarles por las denuncias que habían sido presentadas contra ellos y por las que puedan hacerse por su falta de pago de dicho ar-bitrio hasta que dejaron de ser dueños del cinematógrafo, como tal cuestión puede ser suscitada como consecuencia de las denuncias, no hay necesidad de resolverla ahora en este procedimiento, en el que resulta ser una cuestión colateral de-rivada de que la ordenanza sea nula. La resolución de este pleito por sus méritos, después de dejar los demandantes de ser dueños del cinematógrafo que lo ha originado, no ten-dría en realidad otro alcance que decidir si la falta de pago por los demandantes de ese arbitrio es penable o no, cuestión que no es propia del procedimiento de injunction.
Por las consideraciones que preceden, creemos que la corte inferior no cometió error ál declarar sin lugar la demanda, y que su sentencia en tal sentido debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.